                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                             DOCKET NO. 3:19CV537-GCM

 DAMIAN M. HALL,                                            )
                                                            )
                         Plaintiff,                         )
                                                            )
 vs.                                                        )                  ORDER
                                                            )
 ANDREW M. SAUL, Commissioner of Social                     )
 Security,                                                  )
                                                            )
                       Defendant.                           )

       THIS MATTER is before the court upon Plaintiff’s letter Motion for Summary Judgment

(Doc. No. 14) and the Commissioner’s Motion for Summary Judgment (Doc. No. 15). Having

carefully considered such motions and reviewed the pleadings, the court enters the following

findings, conclusions, and Order.

                                FINDINGS AND CONCLUSIONS

I.     Administrative History

       On December 15, 2015, Plaintiff filed applications for DIB and SSI, alleging a disability

onset date of January 31, 2015. (Tr. 14). His applications were denied initially and upon

reconsideration. Id. Plaintiff timely requested a hearing, which was held on May 10, 2018. Id.

On October 30, 2018, the ALJ issued a decision finding that Plaintiff was not disabled under the

Act. (Tr. 14 -28). On September 24, 2019, the Appeals Counsel denied Plaintiff’s request for

review of the ALJ’s decision, rendering that decision the Commissioner’s final decision for

purposes of this appeal. (Tr. 1-6). Thereafter, Plaintiff timely filed this action, seeking review of

the Commissioner’s final decision.




                                                      1

         Case 3:19-cv-00537-GCM Document 18 Filed 06/25/20 Page 1 of 8
II.    Factual Background

       It appearing that the ALJ’s findings of fact are supported by substantial evidence, the

undersigned adopts and incorporates such findings herein as if fully set forth. Such findings are

referenced in the substantive discussion which follows.

III.   Standard of Review

       The only issues on review are whether the Commissioner applied the correct legal

standards and whether the Commissioner’s decision is supported by substantial evidence.

Richardson v. Perales, 402 U.S. 389, 390 (1971); Hays v. Sullivan, 907 F.2d 1453, 1456 (4th

Cir. 1990). Review by a federal court is not de novo, Smith v. Schwieker, 795 F.2d 343, 345 (4th

Cir. 1986); rather, inquiry is limited to whether there was “such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion,” Richardson v. Perales,

supra. Even if the undersigned were to find that a preponderance of the evidence weighed

against the Commissioner’s decision, the Commissioner’s decision would have to be affirmed if

supported by substantial evidence. Hays v. Sullivan, supra.

IV.    Substantial Evidence

       A.      Introduction

       The court has read the transcript of Plaintiff’s administrative hearing, closely read the

decision of the ALJ, and reviewed the exhibits contained in the administrative record. The issue

is not whether a court might have reached a different conclusion had it been presented with the

same testimony and evidentiary materials, but whether the decision of the administrative law

judge is supported by substantial evidence. The undersigned finds that it is.




                                                     2

         Case 3:19-cv-00537-GCM Document 18 Filed 06/25/20 Page 2 of 8
       B.      Sequential Evaluation

       A five-step process, known as “sequential” review, is used by the Commissioner in

determining whether a Social Security claimant is disabled. The Commissioner evaluates a

disability claim under Title II pursuant to the following five-step analysis:

       (1)     Whether the claimant is engaged in substantial gainful activity;

       (2)     Whether the claimant has a severe medically determinable impairment, or a

               combination of impairments that is severe;

       (3)     Whether the claimant’s impairment or combination of impairments meets or

               medically equals one of the Listings in 20 C.F.R. Part 404, Subpart P, Appendix

               1;

       (4)     Whether the claimant has the residual functional capacity (“RFC”) to perform the

               requirements of his past relevant work; and

       (5)     Whether the claimant is able to do any other work, considering his RFC, age,

               education, and work experience.

20 C.F.R. §§ 404.1520(a)(4)(i-v). In this case, the Commissioner determined Plaintiff’s claim at

the fifth step of the sequential evaluation process.

       C.      The Administrative Decision

       In rendering his decision, the ALJ first concluded that Plaintiff had not engaged in

substantial gainful activity since his alleged onset date. (Tr. 16). At the second step, the ALJ

found that Plaintiff suffered from the following severe impairments: degenerative disc disease,

human immunodeficiency virus (“HIV”), umbilical hernia, and depression. (Tr. 16). At the third

step, the ALJ found that Plaintiff did not have an impairment or combination of impairments that

met or medically equaled a Listing. (Tr. 17).



                                                       3

         Case 3:19-cv-00537-GCM Document 18 Filed 06/25/20 Page 3 of 8
       The ALJ then found that Plaintiff had the RFC to perform light work as defined in 20

C.F.R. § 404.1567(b) except he could only occasionally climb ramps, stairs, ladders, ropes and

scaffolds; occasionally stoop; frequently balance, kneel, crouch and crawl; no hazards such as

unprotected heights and moving mechanical parts. The RFC further limited the Plaintiff to

perform simple, routine tasks in a work environment free of fast-paced productivity

requirements, involving simple work-related decisions with few workplace changes and

occasional interaction with coworkers and supervisors. (Tr. 18).

       In making this finding, the ALJ considered all of Plaintiff’s symptoms and the extent to

which these symptoms could reasonably be accepted as consistent with the objective medical

evidence and other evidence, as required by 20 C.F.R. § 404.1529 and 416.929 and SSR 16-3p.

Id. The ALJ also considered opinion evidence in accordance with the requirements of 20 C.F.R.

§ 404.1527 and 416.927. (Tr. 18-19). While the ALJ found that Plaintiff’s impairments could

reasonably be expected to cause the alleged symptoms, he determined that Plaintiff’s statements

concerning the intensity, persistence, and limiting effects of these symptoms were not entirely

consistent with the medical evidence and other evidence in the record. (Tr. 20).

       At the fourth step, the ALJ found that Plaintiff was unable to perform his past relevant

work as a customer service representative. (Tr. 26). In the alternative, the ALJ determined that in

light of Plaintiff’s RFC, age, education, and work experience, and based on testimony from a

vocational expert (“VE”), that Plaintiff could perform other work that existed in significant

numbers in the national economy. (Tr. 27-28). Accordingly, the ALJ found that Plaintiff was not

disabled under the Social Security Act. (Tr. 28).




                                                    4

         Case 3:19-cv-00537-GCM Document 18 Filed 06/25/20 Page 4 of 8
        D.      Discussion

        Plaintiff is proceeding pro se and has not made specific assignments of error, however,

his letter motion generally alleges that the ALJ failed to properly consider the severe side effects

from his medications.

        The ALJ found that the “intensity, persistence and limiting effects” of Plaintiff’s

subjective HIV complaints were “not entirely consistent with the medical evidence and other

evidence in the record.” (Tr. 20). For example, the ALJ noted that on March 10, 2015,

approximately a month and a half after alleged disability onset, Dr. Michael Cuenca found

Plaintiff’s HIV viral load was undetectable due to medication which caused no side effects when

taken in the evening. (Tr. 20, 554). On June 19, 2015, Dr. Cuenca’s records indicated Plaintiff

was asymptomatic with, among other things, Plaintiff denying nausea, muscle pain, anxiety and

depression. (Tr. 550).

        The ALJ further noted that August 12, 2015, records from Dr. Cuenca indicated that

Plaintiff reported his diarrhea had resolved. (Tr. 20). On August 19, 2015, the ALJ noted that Dr.

Cuenca wrote that Plaintiff "is otherwise well and without complaints. Adherent to meds with no

reported side effects. Immune stable CD4 and adequately suppressed Viral Load." (Tr. 20, 548).

At that time, Dr. Cuenca also noted that Plaintiff’s "stomach issues have now resolved." Id. The

ALJ further noted that at that time Plaintiff’s medications were simplified to a single medication.

(Tr. 20).

        The ALJ further pointed out (Tr. 20-21) that when seen on January 12, 2016, by Dr.

Philip Lackey, Plaintiff denied nausea, vomiting diarrhea, anxiety and depression, among other

things. (Tr. 439). At that time, he was observed to have appropriate mood and affect with no




                                                     5

            Case 3:19-cv-00537-GCM Document 18 Filed 06/25/20 Page 5 of 8
neurological focal defects. (Tr. 441). Dr. Lackey noted that Plaintiff’s HIV “remains well

controlled on Triumeq without adverse effects.” (Tr. 442).

        Again, on March 30, 2016, Dr. Lackey noted that his HIV continued to be “well

controlled on Triumeq without adverse effects.” (Tr. 512). On June 22, 2016, Dr. Lackey again

reported that Plaintiff’s HIV “remains well controlled on Triumeq without adverse effects” and

that there was “no indication for opportunistic infection prophylaxis.” (Tr. 502). In fact, as noted

by the ALJ (Tr. 21), on July 21, 2016, Plaintiff told Dr. Timothy Kennard that he will be

attending Wingate University in the fall and plans to study for his nursing degree. (Tr. 963). He

asked the doctor to fill out a physical form and give him required immunizations for the school.

Id. At that visit, he voiced “no other specific complaints or concerns at this time.” Id.

        On September 22, 2016, Plaintiff saw Nurse Practitioner (NP) Tina Lovings to request a

change of medications for his depression. (Tr. 937). At that time he reported no gastrointestinal

issues. (Tr. 935). A change in medication was made, and NP Lovings found him alert, oriented,

cooperative, with appropriate mood and affect, nonsuicidal, and having normal judgment. (Tr.

936).

        On April 10, 2017, Dr. Lackey also found Plaintiff to be alert, oriented, and cooperative,

with appropriate mood and affect. (Tr. 599). Dr. Lackey found Plaintiff’s depression was

improved with new medication provided by a primary care physician. (Tr. 600). Moreover, Dr.

Lackey again noted after reviewing laboratory results that Plaintiff’s HIV “remains well

controlled on Triumeq without adverse effects.” Id.

        On March 20, 2018, Dr. Lackey again reported that Plaintiff was alert, oriented, and

cooperative with appropriate mood and affect. (Tr. 587). Dr. Lackey further reported that




                                                      6

         Case 3:19-cv-00537-GCM Document 18 Filed 06/25/20 Page 6 of 8
Plaintiff’s HIV was “well controlled on Triumeq without adverse effects” and he refilled that

prescription. (Tr. 588).

        After reviewing Plaintiff’s treatment history, the ALJ noted that although Plaintiff has

alleged various side effects from his medications, the medical records, such as office treatment

notes, simply do not corroborate his allegations. (Tr. 25). The ALJ stated that throughout the

record all the doctors noted that he was tolerating treatment well without any adverse side

effects. Id.

        The Court finds that the ALJ properly and thoroughly evaluated the evidence, explaining

the reasons for his decision and supporting those reasons by discussing substantial evidence in

the record.

V.      Conclusion

        The undersigned has carefully reviewed the decision of the ALJ, the transcript of

proceedings, Plaintiff’s letter motion, and the Commissioner’s responsive pleading. Review of the

entire record reveals that the decision of the ALJ is supported by substantial evidence. See

Richardson v. Perales, supra; Hays v. Sullivan, supra. Finding that there was “such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion,” Richardson v.

Perales, supra, Plaintiff’s letter Motion for Summary Judgment will be denied, the

Commissioner’s Motion for Summary Judgment will be granted, and the decision of the

Commissioner will be affirmed.

                                              ORDER

        IT IS, THEREFORE, ORDERED that

        (1)    the decision of the Commissioner, denying the relief sought by Plaintiff, is

               AFFIRMED;



                                                     7

          Case 3:19-cv-00537-GCM Document 18 Filed 06/25/20 Page 7 of 8
(2)   Plaintiff’s letter Motion for Summary Judgment is DENIED;

(3)   the Commissioner’s Motion for Summary Judgment is GRANTED; and

(4)   this action is DISMISSED.

                          Signed: June 25, 2020




                                           8

 Case 3:19-cv-00537-GCM Document 18 Filed 06/25/20 Page 8 of 8
